Citation Nr: 0429373	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  02-13 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
headaches, claimed to be due to undiagnosed illness.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic fatigue, claimed to be due to undiagnosed illness.  

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for joint pains, 
claimed to be due to undiagnosed illness.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
September 1991 and from November 1991 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran has relocated to an address in 
Florida and the file was subsequently transferred to the St. 
Petersburg RO.  The Arizona Department of Veterans Service 
had represented the veteran, but that organization revoked 
its power of attorney as per 38 C.F.R. § 20.608.  

The issues are being addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Originally, the veteran's claim included the issues of 
whether new and material evidence had been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) in addition to hot flashes 
and cold sweats, claimed to be secondary to undiagnosed 
illness.  These claims had been denied previously in an 
August 1997 rating decision.  The veteran expressed his 
disagreement with the denials reflected in the more recent 
rating decision, dated in January 2002.  

The RO granted service connection for PTSD in an August 2003 
rating decision, assigning a 50 percent evaluation for that 
condition.  Later that month, the veteran expressed his 
satisfaction with that grant.  Incidentally, the disability 
rating was increased to a 100 percent rating from April 30, 
2004 by virtue of the RO's August 2004 rating decision.  

However, with respect to the claims relative to cold sweats 
and hot flashes due to undiagnosed illness, no statement of 
the case has been issued.   The RO should issue a statement 
of the case with respect to these issues.  Manlincon v. West, 
12 Vet App 238 (1999).  

Also, the Board observes that record indicates that the 
veteran is currently the recipient of Social Security 
Administration (SSA) disability benefits.  For example, the 
report of the July 2003 private treatment record from St. 
Mary's Hospital reflects this fact.  However, the record does 
not reveal that the veteran's SSA records were ever obtained.  
These records may contain evidence relevant to the veteran's 
claims.  When VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the BVA must seek to obtain those 
records.  Murincsak v. Derwinski 2 Vet. App 363, 373 (1992).  
In Hayes v. Brown, 9 Vet. App. 67, 74 (1996), the Court noted 
the Department's "obligation to review a thorough and 
complete record", under which VA is required to obtain 
evidence from the Social Security Administration, including 
any decisions by the administrative law judge, and to give 
that evidence appropriate consideration and weight.  In view 
of the foregoing, this case is remanded to the Board for the 
following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  It would be 
helpful if a copy of the favorable 
determination could be obtained as well.  
All information obtained should be 
associated with the veteran's claims 
folder.

2.  The RO should issue a statement of 
the case with respect to the claims for 
service connection for cold sweats and 
hot flashes, claimed to be due to 
undiagnosed illness, based on new and 
material evidence.  The veteran should be 
advised that in order to perfect his 
appeal with respect to those issues, he 
must submit a timely substantive appeal 
after the issuance of a statement of the 
case.  

3.  Thereafter, the RO should 
readjudicate the remainder of the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the appellant 
and the appellant's representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

